Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of September 15, 2016 (this “Amendment”), to the
Amended and Restated Credit Agreement, dated as of July 13, 2015 (as amended or
otherwise modified from time to time, the “Credit Agreement”), among WOLVERINE
WORLD WIDE, INC., a Delaware corporation (the “Parent Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), the several agents and other financial institutions or
entities from time to time parties thereto, J.P. MORGAN EUROPE LIMITED, as
foreign currency agent, and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Parent Borrower;

 

WHEREAS, Section 10.1 of the Credit Agreement permits the Parent Borrower to
amend the Credit Agreement with the written consent of the Administrative Agent
and the Required Lenders;

 

WHEREAS, the Parent Borrower has requested that certain amendments and
modifications be made to the Credit Agreement as set forth herein;

 

WHEREAS, each Lender that executes and delivers this Amendment agrees to the
amendments and modifications to the Credit Agreement set forth herein; and

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

SECTION 1.         Definitions.  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

SECTION 2.         Effective Date.  This Amendment shall become effective as of
the date (the “Effective Date”) on which the conditions set forth in this
Section 2 have been satisfied:

 

(a)   Amendment.  The Administrative Agent shall have received this Amendment,
executed and delivered by the Administrative Agent, the Parent Borrower and the
Required Lenders.

 

(b)   Refinancing; Incremental Indebtedness.  The Administrative Agent shall
have received satisfactory evidence of (i) the issuance of $250,000,000 in
aggregate principal amount of the Parent Borrower’s 5.000% senior unsecured
notes due 2026 and the application of all of the net proceeds thereof to fund
the redemption or other discharge in full of the Parent Borrower’s outstanding
Senior Unsecured Debt, (ii) the incurrence of Incremental Term Loans on the
Effective Date on substantially the same terms as are applicable to the Tranche
A Term Loans outstanding under the Credit Agreement as amended hereby in an
aggregate principal amount equal to $150,000,000 and (iii) the establishment of
Incremental Revolving Commitments on the Effective Date on the same terms as are
applicable to the Revolving Facility outstanding under the Credit Agreement as
amended hereby and in an aggregate principal amount equal to $100,000,000.

 

(c)   Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents is true
and correct in all material respects (except

 

--------------------------------------------------------------------------------


 

for any representation or warranty which is already qualified as to materiality
or by reference to Material Adverse Effect, which is true and correct in all
respects) on and as of the date hereof as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date.

 

(d)   No Default.  No Default or Event of Default shall have occurred and be
continuing on the date hereof or after giving effect to this Amendment.

 

SECTION 3.         Representations and Warranties.  The Parent Borrower
represents and warrants to each of the Lenders and the Administrative Agent
that, as of the Effective Date, (a) entry into this Amendment is within the
Parent Borrower’s corporate powers, (b) this Amendment has been duly authorized
by all necessary corporate, stockholder and shareholder action of the Parent
Borrower and (c) assuming due execution and delivery by all parties other than
the Parent Borrower, the Credit Agreement, as amended by this Amendment,
constitutes a legal, valid and binding obligation of the Parent Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 4.         Amendments to the Credit Agreement.

 

(a)   Section 1.1 of the Credit Agreement is hereby amended by:

 

(i)        adding the following defined terms in appropriate alphabetical order:

 

“Adjusted Consolidated Net Income”: Consolidated Net Income; provided, that
there will not be included in Adjusted Consolidated Net Income on an after tax
basis: (a) any net after-tax effect of income (loss) from discontinued
operations and any net after-tax gain or loss on disposal of discontinued
operations; (b) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors or employees, including pursuant to any equity plan or
stock option plan or any other management or employee benefit plan or agreement;
(c) any impairment charges recorded in connection with the application of
Accounting Standards Codification Topic 350, Intangibles—Goodwill and Other; and
(d) any income or loss from the early extinguishment of Indebtedness or early
termination of Hedging Obligations or other derivative instruments.

 

“Available Amount”: as of any date, the sum of (without duplication):

 

(i)            50% of Adjusted Consolidated Net Income for the period (treated
as one accounting period) from June 19, 2016 to the end of the most recent
fiscal quarter ending prior to such date for which financial statements are
available (or, in case such Adjusted Consolidated Net Income is a deficit, minus
100% of such deficit); plus

 

(ii)           100% of the aggregate Net Cash Proceeds and the fair market value
(as determined by the Parent Borrower in good faith) of marketable securities or
other property received by the Parent Borrower from the issue or sale of its
Capital Stock (other than Disqualified Capital Stock) or other capital
contributions subsequent to the First Amendment Effective Date, other than:

 

2

--------------------------------------------------------------------------------


 

(x)                                 Net Cash Proceeds received from an issuance
or sale of such Capital Stock to a Subsidiary of the Parent Borrower or to an
employee stock ownership plan, option plan or similar trust to the extent such
sale to an employee stock ownership plan, option plan or similar trust is
financed by loans from or guaranteed by the Parent Borrower or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination; and

 

(y)                                 Net Cash Proceeds received by the Parent
Borrower from the issue and sale of such Capital Stock or capital contribution
and, to the extent contributed to the Parent Borrower, the Net Cash Proceeds
from the sale of Capital Stock of any of the Parent Borrower’s direct or
indirect parent companies, in each case to existing or former directors,
officers or employees of the Parent Borrower, or any of its Subsidiaries that
occurs after the First Amendment Effective Date, to the extent the Net Cash
Proceeds from the sale of such Capital Stock have not otherwise been applied to
the payment of Restricted Payments; plus

 

(iii)          the amount by which Indebtedness of the Parent Borrower or its
Restricted Subsidiaries is reduced on the Parent Borrower’s consolidated balance
sheet upon the conversion or exchange (other than Indebtedness held by a
Subsidiary of the Parent Borrower) subsequent to the First Amendment Effective
Date of any Indebtedness of the Parent Borrower or its Restricted Subsidiaries
convertible or exchangeable for Capital Stock (other than Disqualified Stock) of
the Parent Borrower (less the amount of any cash, or the fair market value (as
determined by the Parent Borrower in good faith) of any other property,
distributed by the Parent Borrower upon such conversion or exchange); plus

 

(iv)          $75,000,000.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

3

--------------------------------------------------------------------------------


 

“England”: the jurisdiction of the countries of England and Wales, and England
shall be construed accordingly.

 

“English Security Documents”: the collective reference to any security documents
governed by the laws of England hereafter delivered to the Administrative Agent
in form and substance satisfactory to the Administrative Agent and any UK
Borrower for the purpose of granting a Lien on any property of that UK Borrower.

 

“Excluded Domestic Subsidiary”: any Domestic Subsidiary for which becoming a
Subsidiary Guarantor could reasonably be expected to result in material adverse
tax consequences as determined in good faith by the Parent Borrower in
consultation with the Administrative Agent.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“First Amendment”: that certain First Amendment, dated as of the First Amendment
Effective Date, to this Agreement.

 

“First Amendment Effective Date”: September 15, 2016.

 

“Significant Subsidiary”: (i) any Restricted Subsidiary that would be a
Significant Subsidiary of the Parent Borrower under Regulation S-X promulgated
by the SEC or (ii) any group of Restricted Subsidiaries that, taken together (as
of the date of the latest group of Restricted Subsidiaries that, taken together
(as of the date of the latest audited consolidated financial statements of the
Parent Borrower and its Restricted Subsidiaries), would constitute a Significant
Subsidiary as defined in clause (i) above.

 

“UK Borrower”: any Additional Borrower incorporated in England.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(ii)       amending the definition of “Defaulting Lender” by inserting
immediately after the phrase “has become the subject of a Bankruptcy Event” the
text “or, with respect to any Lender party to the First Amendment or that
becomes a Lender after the First Amendment Effective Date, a Bail-In Action”;

 

(iii)      amending the definition of “IP Reorganization” by deleting it in its
entirety and replacing it with the following:

 

“IP Reorganization”: any direct or indirect transfer of the ownership of certain
Intellectual Property of the Parent Borrower and its Subsidiaries and related
agreements, licenses and other similar assets (such Intellectual Property and
related assets, collectively, the “IP Assets”) to one or more Foreign
Subsidiaries

 

4

--------------------------------------------------------------------------------


 

or Foreign Holding Companies that are Wholly Owned Subsidiaries of the Parent
Borrower.

 

(iv)      amending the definition of “IP Reorganization Transactions” by
deleting it in its entirety and replacing it with the following:

 

“IP Reorganization Transactions”: a transaction or series of transactions
entered into by the Parent Borrower and any of its Restricted Subsidiaries the
purpose of which is to effect an IP Reorganization.

 

(v)       amending the definition of “Reinvestment Prepayment Date” by replacing
the phrase “six months after such Reinvestment Event” therein with the phrase
“twelve months (or, if the Parent Borrower or a Subsidiary shall have entered
into a legally binding commitment within twelve months after such Reinvestment
Event to acquire or repair assets useful in the Parent Borrower’s or the
applicable Subsidiary’s business with the applicable Reinvestment Deferred
Amount, eighteen months) after such Reinvestment Event”;

 

(vi)      amending the definition of “Subsidiary Guarantor” by inserting
immediately after the phrase “any Excluded Foreign Subsidiary” the text “, any
Excluded Domestic Subsidiary”; and

 

(vii)     deleting the following definitions in their entirety: “New CFC,” “New
CFC Entities,” “New CFC Subsidiary,” “U.S. Newco,” “New CFC Intercompany Note”
and “WILP”.

 

(b)   Section 1.2(c) of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

 

“(c) For the avoidance of doubt, if any transaction (including without
limitation any Investment, any incurrence of Indebtedness, and any Restricted
Payment) is permitted at the time of consummation of such transaction under
Sections 7.2 through 7.19 of the Credit Agreement based on the calculation of a
financial test or definition (including without limitation any financial test or
definition based on Consolidated Net Income, Adjusted Consolidated Net Income,
the Consolidated Leverage Ratio, the Consolidated Secured Leverage Ratio,
Consolidated Tangible Assets or Consolidated Total Assets, and including without
limitation any such financial test or definition determined on a pro forma
basis) then such transaction will be deemed to be in compliance with Sections
7.2 through 7.19 of the Credit Agreement notwithstanding any future change in
such financial test or definition.”

 

(c)   Section 2.12(b) of the Credit Agreement is hereby amended by replacing the
amount “$40,000,000” in each place therein with the amount “ $75,000,000”.

 

(d)   The penultimate paragraph of Section 2.24 of the Credit Agreement is
hereby amended by inserting immediately after the phrase “If a Bankruptcy Event”
the phrase “or a Bail-In Action”.

 

(e)   Section 2.25(a)(A) of the Credit Agreement is hereby amended by replacing
(x) the amount “$1,425,000,000” therein with the amount “ $1,750,000,000” and
(y) the ratio “2.50:1.00” therein with the ratio “3.00:1.00”.

 

(f)    Article IV of the Credit Agreement is hereby amended by adding the
following as a new Section 4.24 therein:

 

5

--------------------------------------------------------------------------------


 

“Section 4.24        EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.”

 

(g)   Section 5.5(d) is hereby amended by adding at the end of such section the
following:

 

“Notwithstanding the foregoing, no such foreign security documents shall be
required to be governed by the law of any jurisdiction other than the
jurisdiction in which the applicable Additional Borrower is organized.”

 

(h)   Section 6.12 of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with “[Reserved].”.

 

(i)    The lead-in to Article VII of the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:

 

“The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount
(other than contingent indemnification obligations) is owing to any Lender or
the Administrative Agent hereunder, the Parent Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:”

 

(j)    Section 7.2(b)(v) is hereby amended and restated to read in its entirety
as follows:

 

“(v) any Restricted Subsidiary to the Parent Borrower or any other Restricted
Subsidiary incurred pursuant to any IP Reorganization Transaction permitted
under Section 7.19”,

 

(k)   Section 7.2(n)(i)(A) of the Credit Agreement is hereby amended by
replacing (x) the amount “$1,425,000,000” therein with the amount “
$1,750,000,000” and (y) the ratio “2.50:1.00” therein with the ratio
“3.00:1.00”.

 

(l)    Section 7.3 of the Credit Agreement is hereby amended by deleting the
proviso at the end thereof.

 

(m)  Section 7.4(b) and Section 7.4(c) of the Credit Agreement are hereby
amended by replacing the words “IP Reorganization Transaction” in each of such
sections with the words “IP Reorganization Transaction permitted by
Section 7.19”.

 

(n)   Section 7.5(d) of the Credit Agreement is hereby amended by replacing the
words “IP Reorganization Transaction” therein with the words “IP Reorganization
Transaction permitted by Section 7.19”.

 

(o)   Section 7.5(l) of the Credit Agreement is hereby amended by replacing the
amount “10%” therein with the amount “15%”.

 

(p)   Section 7.6(a) of the Credit Agreement is hereby amended by replacing the
words “IP Reorganization Transaction” therein with the words “IP Reorganization
Transaction permitted by Section 7.19”.

 

(q)   Section 7.6(e) of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

 

6

--------------------------------------------------------------------------------


 

“(e) so long as no Default or Event of Default shall have occurred and be
continuing, the Parent Borrower and its Restricted Subsidiaries may declare and
make additional Restricted Payments; provided that such Restricted Payments
shall not exceed the sum of (i) $50,000,000 in the aggregate in any fiscal year
if, on a pro forma basis, after giving effect to the making of such Restricted
Payment and the incurrence of any Indebtedness in connection therewith, the
Consolidated Leverage Ratio, recomputed as of the last day of the most recently
ended fiscal quarter of the Parent Borrower for which financial statements are
available, is greater than or equal to 3.50:1.00 plus (ii) the Available Amount
if, on a pro forma basis, after giving effect to the making of such Restricted
Payment and the incurrence of any Indebtedness in connection therewith, the
Consolidated Leverage Ratio, recomputed as of the last day of the most recently
ended fiscal quarter of the Parent Borrower for which financial statements are
available, is less than 4.25:1.00 but greater than or equal to 3.50:1.00;
provided, further, for the avoidance of doubt, that any such additional
Restricted Payment shall not be subject to any monetary limitation hereunder so
long as, on a pro forma basis, after giving effect to the making of such
Restricted Payment and the incurrence of any Indebtedness in connection
therewith, the Consolidated Leverage Ratio, recomputed as of the last day of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, is less than 3.50:1.00.”

 

(r)    Section 7.7(e) of the Credit Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:

 

“(e) subject to Section 7.19, the Parent Borrower and its Restricted
Subsidiaries may make additional Investments, loans or advances in connection
with IP Reorganization Transactions;”

 

(s)    Section 7.7(f)(iv) of the Credit Agreement is hereby amended by replacing
the amount “$100,000,000” therein with the phrase “the greater of $175,000,000
and 10% of Consolidated Tangible Assets”.

 

(t)    Section 7.7(f)(vi) of the Credit Agreement is hereby amended by replacing
the words “IP Reorganization Transaction” therein with the words “IP
Reorganization Transaction permitted by Section 7.19”.

 

(u)   Section 7.7(h)(iv) of the Credit Agreement is hereby amended by replacing
the amount “$150,000,000” therein with the phrase “the greater of
(i) $250,000,000 in the aggregate if, on a pro forma basis, after giving effect
to the making of such Investment and the incurrence of any Indebtedness in
connection therewith, the Consolidated Leverage Ratio, recomputed as of the last
day of the most recently ended fiscal quarter of the Parent Borrower for which
financial statements are available, is greater than or equal to 3.50:1.00 and
(ii) an amount such that, on a pro forma basis, after giving effect to the
making of such Investment and the incurrence of any Indebtedness in connection
therewith, the Consolidated Leverage Ratio, recomputed as of the last day of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, is less than 3.50:1.00”.

 

(v)   Section 7.7 of the Credit Agreement is hereby amended by adding the
following at the end thereof:

 

“Investments shall be valued at cost (without giving effect to any subsequent
increases in value); provided, that the outstanding amount thereof at any time
shall be valued net of

 

7

--------------------------------------------------------------------------------


 

returns on such Investments received by Parent Borrower or any of its Restricted
Subsidiaries”.

 

(w)  Section 7.11 of the Credit Agreement is hereby amended by adding the
following immediately before the end thereof:

 

“, provided that commencing in the 2017 fiscal year of the Parent Borrower, the
fiscal quarters of the Parent Borrower may be modified to be based on one
five-week period and two four-week periods per fiscal quarter”

 

(x)   Sections 7.16 and 7.17 of the Credit Agreement are hereby amended by
deleting each in its entirety and replacing each with “[Reserved].”.

 

(y)   Article VII of the Credit Agreement is hereby amended by adding the
following as a new Section 7.19 therein:

 

“7.19.  IP Reorganizations.  Notwithstanding the foregoing provisions of
Article VII of the Credit Agreement, so long as no Default or Event of Default
shall have occurred and be continuing, the Parent Borrower and its Subsidiaries
may consummate the IP Reorganization (including any IP Reorganization
Transactions); provided that either (a) on a pro forma basis, after giving
effect to any such IP Reorganization (including any IP Reorganization
Transactions), including the incurrence of any Indebtedness in connection
therewith, the Consolidated Leverage Ratio, recomputed as of the last day of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, is less than 3.50:1.00 or (b) the value (as reasonably
determined by Parent Borrower) of the IP Assets to be transferred from the
Parent Borrower or Subsidiary Guarantors to Subsidiaries that are not Subsidiary
Guarantors, without duplication, in such IP Reorganization (including any IP
Reorganization Transactions) does not at the time of transfer exceed 67.0% of
the total value (as reasonably determined by Parent Borrower) of the IP Assets
of the Parent Borrower and the Subsidiary Guarantors as of the last day of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements are available.”

 

(z)   Sections 8(f) and 8(h) of the Credit Agreement are each hereby amended by
replacing the phrase “any Group Member” in each place therein with the phrase
“the Parent Borrower or any Significant Subsidiary.”

 

(aa)         Section 9.1 of the Credit Agreement is hereby amended by adding
“(a)” immediately after the heading therefor and by adding the following as a
new clause (b) therein:

 

“(b) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the security trustee of such Lender under the English Security
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of the
English Security Documents and to exercise such powers and perform such rights,
powers, authorities and discretions as are expressly delegated to the
Administrative Agent by the terms of the English Security Documents, together
with such other rights, powers, authorities and discretions as are reasonably
incidental thereto. Without limiting the generality of the foregoing, each
Lender hereby authorizes the Administrative Agent to enter into each English
Security Document on behalf of and for the benefit of the Lenders and the other
Secured Parties and agrees to be bound by the terms thereof. It is understood
and agreed that the Administrative Agent shall not have any duties or
responsibilities, except those set forth in the English Security Documents, or
any fiduciary relationship with any Lender, and no implied

 

8

--------------------------------------------------------------------------------


 

covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into any Loan Document or otherwise exist against the Administrative
Agent.”

 

(bb)         Article IX of the Credit Agreement is hereby amended by adding the
contents of Annex 1 hereto as a new Section 9.12 therein.

 

(cc)         Article X of the Credit Agreement is hereby amended by adding the
contents of Annex 2 hereto as a new Section 10.22 therein.

 

SECTION 5.         Effect of Amendment.

 

(a)   Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Other than
as expressly set forth herein, nothing herein shall be deemed to entitle the
Parent Borrower to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. Nothing in this Amendment shall be deemed to be a
novation of any obligations under the Credit Agreement or any other Loan
Document.

 

(b)   On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby.  This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

 

SECTION 6.         General.

 

(a)   GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)   Costs and Expenses.  The Parent Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

 

(c)   Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

(d)   Headings.  The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

WOLVERINE WORLD WIDE, INC., as Parent

Borrower

 

 

 

 

 

 

 

By:

/s/ Michael D. Stornant

 

 

Name:

Michael D. Stornant

 

 

Title:

Senior Vice President, Chief

Financial Officer and Treasurer

 



Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Krys Szremski

 

 

Name:

Krys Szremski

 

 

Title:

Executive Director

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

Citizens Bank, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Lass

 

 

Name: Thomas Lass

 

 

Title: SVB

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

MUFG Union Bank, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

 

Name:

Victor Pierzchalski

 

 

Title:

Authorized Signatory

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name:  James D. Weinstein

 

 

Title:  Managing Director

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

KeyBank National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Marianne T. Meil

 

 

Name:

Marianne T. Meil

 

 

Title:

Senior Vice President

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

Fifth Third Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael J. Schaltz, Jr.

 

 

Name: Michael J. Schaltz, Jr.

 

 

Title: Vice President

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

Compass Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sandra Centa

 

 

Name: Sandra Centa

 

 

Title: SVP

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

The Huntington National Bank,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Steven J. McCormack

 

 

Name: Steven J. McCormack

 

 

Title: Senior Vice President

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Kobiela

 

 

Name: /s/ Kevin Kobiela

 

 

Title: AVP

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

The Northern Trust Company, as a Lender

 

 

 

 

 

 

 

By:

/s/ Wicks Barkhausen

 

 

Name: Wicks Barkhausen

 

 

Title: Vice President

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Joshua A. Droppers

 

 

Name: Joshua A. Droppers

 

 

Title: Assistant Vice President

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

The Private Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark D. Debniak

 

 

Name: Mark D. Debniak

 

 

Title: Managing Director

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

Bank of America, as a Lender

 

 

 

 

 

 

 

By:

/s/ T. Scott Fiser

 

 

Name: T. Scott Fiser

 

 

Title: Senior Vice President

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

Branch Banking & Trust Company, as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian J. Blomeke

 

 

Name: Brian J. Blomeke

 

 

Title: Senior Vice President

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

HSBC Bank USA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Meredith Philips

 

 

Name: Meredith Philips

 

 

Title: Assistant Vice President

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Krys Szremski

 

 

Name: Krys Szremski

 

 

Title: Executive Director

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

Annex I

 

Amendments to Section 9.12

 

9.12  Appointment of Administrative Agent as Security Trustee for English
Security Documents. For the purposes of any Liens or Collateral created under
the English Security Documents, the following additional provisions shall apply,
in addition to the provisions set out in the foregoing sections of this
Article 9 or otherwise hereunder (without prejudice to the rights and
obligations of the Administrative Agent under the other provisions of this
Agreement and the other Loan Documents), and the following additional provisions
of this Section 9.12 shall be governed by English law.

 

(a)                                 In this Section 9.12, the following
expressions have the following meanings: (i) “Appointee” means any receiver,
administrator or other insolvency officer appointed in respect of any Loan Party
or its assets; (ii) “Charged Property” means the assets of the Loan Parties
subject to a security interest under the English Security Documents, and
(iii) “Delegate” means any delegate, agent, attorney or co-trustee appointed by
the Administrative Agent (in its capacity as security trustee).

 

(b)                                 The Secured Parties appoint the
Administrative Agent to hold the security interests constituted by the English
Security Documents on trust for the Secured Parties on the terms of the Loan
Documents and the Administrative Agent accepts that appointment.

 

(c)                                  The Administrative Agent, its subsidiaries
and associated companies may each retain for its own account and benefit any
fee, remuneration and profits paid to it in connection with (i) its activities
under the Loan Documents; and (ii) its engagement in any kind of banking or
other business with any Loan Party.

 

(d)                                 Nothing in this Agreement constitutes the
Administrative Agent as a trustee or fiduciary of, nor shall the Administrative
Agent have any duty or responsibility to, any Loan Party.

 

(e)                                  The Administrative Agent shall have no
duties or obligations to any other Person except for those which are expressly
specified in the Loan Documents or mandatorily required by applicable law.

 

(f)                                   The Administrative Agent may appoint one
or more Delegates on such terms (which may include the power to sub-delegate)
and subject to such conditions as it thinks fit, to exercise and perform all or
any of the duties, rights, powers and discretions vested in it by the English
Security Documents and shall not be obliged to supervise any Delegate or be
responsible to any person for any loss incurred by reason of any act, omission,
misconduct or default on the part of any Delegate.

 

(g)                                  The Administrative Agent may (whether for
the purpose of complying with any law or regulation of any overseas
jurisdiction, or for any other reason) appoint (and subsequently remove) any
person to act jointly with the Administrative Agent either as a separate trustee
or as a co-trustee on such terms and subject to such conditions as the
Administrative Agent thinks fit and with such of the duties, rights, powers and
discretions vested in the Administrative Agent by the English Security Documents
as may be conferred by the instrument of appointment of that person.

 

--------------------------------------------------------------------------------


 

(h)                                 The Administrative Agent shall notify the
Lenders of the appointment of each Appointee (other than a Delegate).

 

(i)                                     The Administrative Agent may pay
reasonable remuneration to any Delegate or Appointee, together with any costs
and expenses (including legal fees) reasonably incurred by the Delegate or
Appointee in connection with its appointment. All such remuneration, costs and
expenses shall be treated, for the purposes of this Agreement, as paid or
incurred by the Administrative Agent.

 

(j)                                    Each Delegate and each Appointee shall
have every benefit, right, power and discretion and the benefit of every
exculpation (together “Rights”) of the Administrative Agent (in its capacity as
security trustee) under the English Security Documents, and each reference to
the Administrative Agent (where the context requires that such reference is to
the Administrative Agent in its capacity as security trustee) in the provisions
of the English Security Documents which confer Rights shall be deemed to include
a reference to each Delegate and each Appointee.

 

(k)                                 Each Secured Party confirms its approval of
the English Security Documents and authorizes and instructs the Administrative
Agent: (i) to execute and deliver the English Security Documents; (ii) to
exercise the rights, powers and discretions given to the Administrative Agent
(in its capacity as security trustee) under or in connection with the English
Security Documents together with any other incidental rights, powers and
discretions; and (iii) to give any authorizations and confirmations to be given
by the Administrative Agent (in its capacity as security trustee) on behalf of
the Secured Parties under the English Security Documents.

 

(l)                                     The Administrative Agent may accept
without inquiry the title (if any) which any person may have to the Charged
Property.

 

(m)                             Each other Secured Party confirms that it does
not wish to be registered as a joint proprietor of any security interest
constituted by an English Security Document and accordingly authorizes: (a) the
Administrative Agent to hold such security interest in its sole name (or in the
name of any Delegate) as trustee for the Secured Parties; and (b) the Land
Registry (or other relevant registry) to register the Administrative Agent (or
any Delegate or Appointee) as a sole proprietor of such security interest.

 

(n)         Except to the extent that an English Security Document otherwise
requires, any moneys which the Administrative Agent receives under or pursuant
to an English Security Document may be: (a) invested in any investments which
the Administrative Agent selects and which are authorized by applicable law; or
(b) placed on deposit at any bank or institution (including the Administrative
Agent) on terms that the Administrative Agent thinks fit, in each case in the
name or under the control of the Administrative Agent, and the Administrative
Agent shall hold those moneys, together with any accrued income (net of any
applicable Tax) to the order of the Lenders, on trust for the Lenders, and shall
pay them to the Lenders in accordance with the terms of the relevant English
Security Document.

 

(o)                                 On a disposal of any of the Charged Property
which is permitted under the Loan Documents or any other release permitted under
Section 10.14, the Administrative Agent shall (at the cost of the Loan Parties)
execute any release of the English Security Documents or other claim over that
Charged Property and issue any certificates of non-crystallisation of floating
charges that may be required or take any other action that the Administrative
Agent considers desirable.

 

(p)                                 The Administrative Agent shall not be liable
for:

 

(i)                                     any defect in or failure of the title
(if any) which any person may have to any assets over which security is intended
to be created by an English Security

 

--------------------------------------------------------------------------------


 

Document;

 

(ii)                                  any loss resulting from the investment or
deposit at any bank of moneys which it invests or deposits in a manner permitted
by an English Security Document;

 

(iii)                               the exercise of, or the failure to exercise,
any right, power or discretion given to it by or in connection with any Loan
Document or any other agreement, arrangement or document entered into, or
executed in anticipation of, under or in connection with, any Loan Document; or

 

(iv)                              any shortfall which arises on enforcing an
English Security Document.

 

(q)                                 The Administrative Agent shall not be
obligated to:

 

(i)                                     obtain any authorization or
environmental permit in respect of any of the Charged Property or an English
Security Document;

 

(ii)                                  hold in its own possession an English
Security Document, title deed or other document relating to the Charged Property
or an English Security Document;

 

(iii)                               perfect, protect, register, make any filing
or give any notice in respect of an English Security Document (or the order of
ranking of an English Security Document), unless that failure arises directly
from its own gross negligence or wilful misconduct; or

 

(iv)                              require any further assurances in relation to
an English Security Document.

 

(r)                                    In respect of any English Security
Document, the Administrative Agent shall not be obligated to: (i) insure, or
require any other person to insure, the Charged Property; or (ii) make any
enquiry or conduct any investigation into the legality, validity, effectiveness,
adequacy or enforceability of any insurance existing over such Charged Property.

 

(s)                                   In respect of any English Security
Document, the Administrative Agent shall not have any obligation or duty to any
person for any loss suffered, and it shall not be liable for any damages, costs
or losses to any person, as a result of: (i) the lack or inadequacy of any
insurance; or (ii) the failure of the Administrative Agent to notify the
insurers of any material fact relating to the risk assumed by them, or of any
other information of any kind, unless Required Lenders have requested it to do
so in writing and the Administrative Agent has failed to do so within fourteen
days after receipt of that request.

 

(t)                                    Every appointment of a successor
Administrative Agent under an English Security Document shall be by deed.

 

(u)                                 Section 1 of the Trustee Act 2000 (UK) shall
not apply to the duty of the Administrative Agent in relation to the trusts
constituted by this Agreement.

 

(v)                                 In the case of any conflict between the
provisions of this Agreement and those of the Trustee Act 1925 (UK) or the
Trustee Act 2000 (UK), the provisions of this Agreement shall prevail

 

--------------------------------------------------------------------------------


 

to the extent allowed by law, and shall constitute a restriction or exclusion
for the purposes of the Trustee Act 2000 (UK).

 

(w)                               The perpetuity period under the rule against
perpetuities if applicable to this Agreement and any English Security Document
shall be 80 years from the date of this Agreement.

 

--------------------------------------------------------------------------------


 

Annex II

 

Amendments to Section 10.22

 

SECTION 10.22.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

--------------------------------------------------------------------------------